Matter of Dean E.H. v Deborah R. (2020 NY Slip Op 02104)





Matter of Dean E.H. v Deborah R.


2020 NY Slip Op 02104


Decided on March 26, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2020

Friedman, J.P., Manzanet-Daniels, Gesmer, González, JJ.


11300 V-05239-01/17C

[*1]In re Dean E.H., Petitioner-Appellant,
vDeborah R., Respondent-Respondent.


Dean E.H., appellant pro se.
Dobrish Michaels Gross LLP, New York (Robert S. Michaels of counsel), for respondent.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about August 3, 2018, which awarded respondent mother $60,000 in attorneys' fees, unanimously affirmed, with costs.
The attorneys' fees award was a provident exercise of discretion, which expressly took into consideration the financial circumstances of the parties and the underlying facts of the case (Domestic Relations Law § 237[b]). Any alleged mistake in the redaction of the billing statements was properly accounted for in the $60,000 award, which was less than the $85,000 total fees requested. Contrary to the father's argument, the fact that the mother was able to pay her own attorneys' fees was not a bar to
an award of legal fees in her favor (see Matter of Balber v Zealand, 169 AD3d 500, 501 [1st Dept 2019]).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2020
CLERK